Citation Nr: 0328104	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-08 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability, claimed as secondary to service-connected chronic 
rhinosinusitis with mucous retention cyst.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to an increased rating for service-connected 
chronic rhinosinusitis with mucous retention cyst, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from September 1979 to October 
1988.  

This appeal arises from rating decisions of the Montgomery, 
Alabama Regional Office (RO).  In June 2001, the RO denied 
the veteran's claim of entitlement to an increased rating for 
service-connected chronic rhinosinusitis with mucous 
retention cyst, evaluated as 10 percent disabling.  In August 
2001, the RO denied claims of entitlement to service 
connection for a right eye disability, and post-traumatic 
stress disorder (PTSD).  


REMAND

The Board initially notes that although it appears that the 
veteran has received treatment from Dr. J. Kenneth Wallace, 
the record currently contains only a summary statement from 
this physician.  On remand, an attempt should be made to 
obtain these records.  

With regard to the claim for a right eye disability, the 
Board has determined that an etiological opinion must be 
obtained.  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

The determination has been made that additional development 
is necessary in the current appeal.  Accordingly, the Board 
has no alternative but to defer further appellate 
consideration and this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his service-connected 
rhinosinusitis with mucous retention cyst 
since separation from service which are 
not currently associated with the claims 
files, to include treatment from Dr. J. 
Kenneth Wallace.  After securing any 
necessary releases, the RO should obtain 
these records.  

2.  The RO should request an examination 
to determine the nature and extent of the 
veteran's right eye disorder.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's right eye disorder was 
caused or aggravated by his service-
connected chronic rhinosinusitis with 
mucous retention cyst.  The examiner 
should provide a rationale for all 
opinions.  The claims folders must be 
provided to the examiner for review.

3.  The RO must review the claims files 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 





to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




